DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

It is noted that this Office action includes both an Election/Lack of Unity Requirement and a Species Election Requirement.

Election/Restriction (Lack of Unity)
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.

This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I,	claims (1), 2, 9-13, drawn to a method for removing a shielding foil with a specific tool movement/configuration.
Group II,	claims (1), 3, drawn to a method for removing a shielding foil with a sheath removal step.
Group III,	claims (1), 4-8, drawn to a method for removing a shielding foil with a detection step/configuration.
Group IV,	claims (1), 14-19, drawn to a method for removing a shielding foil with a specific removal device having a specific jaw movement/support.
Group V,	claims (1), 14, 20-23, drawn to a method for removing a shielding foil with a specific removal device having a specific jaw gripping surface configuration.
Group VI,	claims (1), 14, 24, drawn to a method for removing a shielding foil with a specific removal device having a sheath/jaw separating structure (i.e., compressed air and/or ejector pin).

It is noted that claim 1 is considered to be NOT part of any of Groups I-VI but has been shown as such parenthetically to communicate more clearly which claims will be considered for examination upon election of one of Groups I-VI.
Claim 1 links inventions I-VI. The restriction requirement of the linked inventions is subject to the nonallowance (i.e., the determination of no special technical feature) of the linking claim(s), claim 1.
Upon the indication of allowability of the linking claim(s) (i.e., a determination that the linking claim(s) includes a special technical feature), the restriction requirement as to the linked inventions shall be withdrawn and any claim(s) depending from or otherwise requiring all the limitations of the allowable linking claim(s) will be rejoined and fully examined for patentability in accordance with 37 CFR 1.104. Claims that require all the limitations of an allowable linking claim will be entered as a matter of right if the amendment is presented prior to final rejection or allowance, whichever is earlier. Amendments submitted after final rejection are governed by 37 CFR 1.116; amendments submitted after allowance are governed by 37 CFR 1.312. 
Applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, the allowable linking claim, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Where a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Groups I-VI lack unity of invention because the groups do not share the same or corresponding technical feature as follows:
Group I requires the special technical feature of a specific tool movement/configuration that is not required for any of Groups II-VI.
Group II requires the special technical feature of a sheath removal step that is not required for any of Groups I or III-VI.
Group III requires the special technical feature of a detection step/configuration that is not required for any of Groups I, II or IV-VI.
Group IV requires the special technical feature of a specific removal device having a specific jaw movement/support that is not required for any of Groups I-III, V or VI.
Group V requires the special technical feature of a specific removal device having a specific jaw gripping surface configuration that is not required for any of Groups I-IV or VI.
Group VI requires the special technical feature of a specific removal device having a sheath/jaw separating structure (i.e., compressed air and/or ejector pin) that is not required for any of Groups I-V.




Election of Species
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1 as follows: 
The method step species are as follows: 
Species A -	Figure 2;
Species B -	Figure 3;
Species C -	Figure 4; and
the method device species (i.e., the device on which the claimed method is performed) are as follows:
Species a -	Figures 5-7;
Species b -	Figures 9-10;
Species c -	Figures 11-12.
Applicant is required, in reply to this action, to elect a single species from each group of species above  (i.e., elect one of Species A-C and one of Species a-c) to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim.
Currently, at least claim 1 appears to be generic.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:

Because this Restriction/Election Requirement is considered to be complex, a telephone call was NOT made to request an oral election to the above restriction requirement. See MPEP 812.01.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLARK F DEXTER whose telephone number is (571)272-4505.  The examiner can normally be reached on Monday, Tuesday, Thursday, and Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean M. Michalski can be reached at 571-272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.









Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CLARK F DEXTER/Primary Examiner, Art Unit 3724                                                                                                                                                                                                        
cfd
April 6, 2022